DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Page 7 paragraphs [0039] and [0040]- "protruded carbon fiber" should read "pultruded carbon fiber".  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the extension" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 2, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammer (US 5,881,601).
Regarding claim 1, Hammer teaches an aquarium wall cleaner (Figs 1-20) comprising: a shaft having an upper end and a lower end (Fig 13), the shaft being capable of being gripped toward its upper end by a first hand of an aquarist (Fig 13 Item 54- handle); a cleaning head attached to the lower end of the shaft (Fig 13 Item 42- fitting); a cleaning element attached to the cleaning head (Fig 13, Col. 11 Lines 13-16); an intermediate element positioned between the gripped upper end of the shaft and the cleaning head, the intermediate element being capable of being gripped by the second hand of the aquarist and being able to apply a side-load to the shaft while the shaft is still able to freely reciprocate with respect to the intermediate element (Fig 13 Item 28- handle).
Regarding claim 2, Hammer teaches all of the abovementioned claim 1 and further teaches wherein the intermediate element is a tube positioned around the shaft between the first end and the second end (Fig 13 Item 28- handle).
Regarding claim 11, Hammer teaches all of the abovementioned claim 1 and further teaches wherein the shaft comprises at least two shaft segments (Fig 13 Items 10, 12, 14- first, second, third members)  that are attachable to each other to produce shafts of different lengths (Col. 5 Lines 1-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 5,881,601) in view of Lubbock (US 4,911,039).
Regarding claim 3, Hammer teaches all of the abovementioned claim 1 but is silent to the intermediate element incorporates a rolling contact element positioned within the intermediate element to contact the shaft when the intermediate element is positioned over the shaft.
Lubbock teaches within the same field of endeavor and reasonable pertinent to the invention an electric extension pole (Fig 1 Item 2- extension pole) wherein the intermediate element (Fig 1 Item 22- spindle handle) incorporates a rolling contact element positioned within the intermediate element to contact the shaft when the intermediate element is positioned over the shaft (Col. 2 Lines 52-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Hammer’s extendable reaching tool with the further teachings of Lubbock’s spindle handle in order to reduce physical strain on the user by reducing friction of moving parts.
Regarding claim 10, Hammer teaches all of the abovementioned claim 1 but does not teach wherein the shaft is able to freely rotate with respect to the intermediate element.
Lubbock teaches within the same field of endeavor and reasonable pertinent to the invention electric extension pole (Fig 1 Item 2- extension pole) wherein the shaft is able to freely rotate with respect to the intermediate element (Col. 3 Line 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Hammer’s extendable reaching tool with the further teachings of Lubbock’s rotating spindle handle in order to allow the user to adjust the cleaning direction as needed.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 5,881,601) as applied to claim 2 above, and further in view of McKill (US 6,722,444).
Regarding claim 4, Hammer teaches all of the abovementioned claim 2 but is silent to the intermediate element is made of a low-friction material that is softer than the material out of which the shaft is made.
McKill teaches within the same field of endeavor and reasonable pertinent to the invention a weed removing device (Fig 2) wherein the intermediate element (Fig 2 Item 5- nylon T-shaped handle) is made of a low-friction material that is softer than the material out of which the shaft is made (Col. 2 Lines 6-27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Hammer’s extendable reaching tool with the further teachings of McKill’s nylon handle in order to reduce physical strain on the user by reducing friction of moving parts.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 5,881,601) as applied to claim 1 above, and further in view of Spooner (US 8,196,249).
Regarding claim 5, Hammer teaches all of the abovementioned claim 1 and further teaches of a variety of cleaning elements (Fig 13) that can be used with the described invention.
However Hammer is silent to the cleaning element being a flexible blade.
Spooner teaches within the same field of endeavor and reasonable pertinent to the invention a cleaning implement (Fig 1) wherein the cleaning element in a flexible blade (Fig 1 Item 8- squeegee blade, Col. 3 Lines 22-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Hammer’s extendable reaching tool with the further teachings of Spooner’s squeegee blade in order to provide a cleaning head that conforms to the cleaning surface.
Regarding claim 6, modified Hammer teaches all of the abovementioned claim 5 and further teaches wherein the extension of the flexible blade may be adjusted (Spooner- Col. 5 Lines 28-40).
Regarding claim 7, modified Hammer teaches all of the abovementioned claim 5 and further teaches wherein the cleaning head is narrower than a width of the flexible blade (Spooner- Fig 9a Item 8- squeegee blade), allowing the flexible blade to bow about both planar axes when the blade is loaded against a curved aquarium wall.
Regarding claim 8, modified Hammer teaches all of the abovementioned claim 5 and further teaches wherein the flexible blade has one or more approximately 90-degree edges (Hammer- Fig 13).
Regarding claim 9, modified Hammer teaches all of the abovementioned claim 8 and further teaches wherein the blade is removable from the cleaning head (Spooner- Fig 14 Item 8- squeegee blade, Col. 5 Lines 28-56) As interpreted by the examiner, the slide mechanism with thumb switch as taught by Spooner in Fig 14 would allow the thumb switch (Fig 14 Item 56- thumb switch) to be depressed and slid entirely free of the socket (Fig 14 Item 52- socket). Furthermore, the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 5,881,601) as applied to claim 1 above, and further in view of Wang (US 2006/0037159 A1).
Regarding claim 12, Hammer teaches all of the abovementioned claim 1 but does not teach wherein the cleaning head may be pivoted with respect to the shaft.
Wang teaches within the same field of endeavor and reasonable pertinent to the invention an aquarium cleaning mop (Fig 2) wherein the cleaning head may be pivoted with respect to the shaft (Fig 2 Item 211- pivot head).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Hammer’s extendable reaching tool with the further teachings of Wang’s pivot head in order to allow the user to adjust the cleaning angle as needed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295.  The examiner can normally be reached on Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB KELSEY HRUBES/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642